DETAILED ACTION
Response to Amendment
This Office action is responsive to the amendment of 02/18/22.
The indicated allowability of claim 8, canceled now, and amended and incorporated in claims 1 and 9, is withdrawn in view of the newly discovered reference(s) to Dugger et al.  (US Patent 8,489,342).
Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alleyne et al. (Pub. No.: US 2009/0158850), hereinafter, Alleyne in view of Dugger et al. (US Patent 8,489,342) hereinafter, Dugger. 
Regarding claims 1 and 3, Alleyne discloses a pipeline inspection system (see: 
par. 0014) comprising: an inline inspection tool (figs. 1 and 2, see: par. 0014) carrying 
an ultrasonic transducer system (see: par. 0033) configured to emit ultrasonic energy pulses in response to electrical pulses and convert received ultrasonic energy into electrical signals (see: par. 0032 and 0033); control circuitry coupled to the ultrasonic transducer system wherein the control circuitry is configured to control the ultrasonic transducer system and process signals received from the ultrasonic transducer system (see: par. 0015, 0032, 0045); and a gelled mass (11, fig. 2) configured to form an elongated body surrounding the inline inspection tool during pipeline inspection ("toroidal rubber membrane 11 ", paragraph 0042). However, Alleyne does not particularly disclose or suggest a memory device configured to receive and store data representing processed signals from the control circuit as well as an interface configured to transmit the stored data during and/or after pipeline inspection. Dugger discloses FIG. 2 illustrates a processing system 200 suitable for use in or with the fluid flow meter 100 of FIGS. 1A-1C. The processor 202 collects data, including flow rate data, from the transducers 110 and either stores the data in local memory 220, transmits the data to a remote memory or server, or both. In some embodiments, the processor 202 transmits the data to a server (not shown) via a wireless communications interface 216 (e.g., a Zigbee, Bluetooth, or Wi-Fi interface). (36) The processing system 200 includes a processor 202 (e.g., an Atmel.RTM. Atmega128 microcontroller) that is coupled to a user interface 212 (e.g., a touchpad, one or more buttons, or one or more switches), a universal serial bus (USB) 214, a wireless communications interface 216 (e.g., a Zigbee interface), and a memory 220, see: col. 6, lines 33-46). It would have been obvious to one of the ordinary skilled in the art before the invention was made to utilize in Alleyne the teachings of Dugger because the fluid flow meter may collect measurement signals from one or more flow sensors (e.g., ultrasonic transducers), estimate the fluid velocity or flow rate by comparing the measurement signals to the template(s), and either store the comparison results in local memory, transmit the results to a remote memory or server, or both. Thus, the above combination would realize effectively the limitations of the claim in a reliable and efficient manner.
Regarding claim 2, Alleyne in view of Dugger discloses the system of claim 1, wherein the gelled mass is further configured to constitute a self-sustaining body during pipeline inspection having its peripheral surfaces contiguous with the inner surfaces of the inspected pipeline (see: par. 0040 and 0043).
Regarding claims 4 and 11, Alleyne in view of Dugger discloses wherein the gelled mass comprises a leading portion, a middle portion in which the inline inspection tool is located during pipeline inspection, and a trailing portion, wherein at least one of the leading portion and the trailing portion comprises at least one sealing tool during pipeline inspection (see: par. 0014, 0040 and Fig. 2). 
Regarding claims 5 and 10, Alleyne in view of Dugger discloses the system of claim 1, wherein the gelled mass is configured to fit into the volume of a launcher (see: par. 0042). 
Regarding claims 6-7, Alleyne in view of Dugger discloses the system of claim 1, wherein the gelled mass, during pipeline inspection, provides for a low bypass medium configured to be displaced through the inspected pipeline by a driving fluid behind the gelled mass thereby moving the inline inspection tool through the pipeline (see: par. 0042-0043). 
Regarding claim 9, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861